Metcalf, J.
The only question in this case, which has not been previously adjudged in other cases, is, whether the defendant ought to have been permitted to show that the testimony of Murray was false, as to a sale to Taylor, on the 22d of August 1858. In the fourth count in the indictment, the defendant was charged with a single sale to Taylor on that day. But the district attorney disclaimed all intention to support the first *9count by proof of any sale on that day, besides a sale to Murray himself, and also disclaimed the intention to prove the charge in the fourth count. Any other sale by the defendant, on that day, was thereby made irrelevant and immaterial to the issue. And the defendant, by cross-examining Murray as to any other sale on that day, introduced collateral and immaterial matter, and thereby, in the opinion of a majority of the court, brought himself within the settled rule, that when a question is put to a witness, which is collateral or irrelevant to the issue, his answer cannot, for the purpose of discrediting him, be contradicted by the party who asked the question. 1 Greenl. Ev. § 449. Tennant v. Hamilton, Maclean & Robinson, 821. Harrington v. Lincoln, 2 Gray, 133. Farnum v. Farnum, 13 Gray, 512. Exceptions overruled.